DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
Status of the claims
Claims 1, 4 and 6 and 9 were pending. Therefore, claims 1, 4 and 6 and 9 are currently pending for examination.
Claim Interpretation
Applicant’s specification as filed, at paragraph 1004 is reproduced in its entirely below:
[0104] Optionally, the server arrangement is configured to provide a summarized view of the one or more concepts corresponding to the one or more query segments on the client device. Throughout the present disclosure, the term “summarized view” relates to a compressed view of the one or more concepts corresponding to the one or more query segments, on the client device, such that via the compressed view the user can filter the set of documents to retrieve only a reduced set of documents based on selected one or more concepts. The selected one or more concepts refers to the concepts corresponding to the one or more query segment which are selected by the user on the client device to reduce the set of documents retrieved on the client device.
As can be seen from the above, The term” summarized view”  related to a compressed view of the concepts, such as the compressed view that user can filter the set of documents to retrieve only a reduced set of documents based on selected the concepts.


Response to Arguments

The indicated allowability of claims are withdrawn in view of the newly discovered reference(s) to the Miller.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlgren et al. (US 20070106499, hereafter Dahlgren) in view of Tao (US 20150286708, hereafter Tao) and further in view of Miller et al. (US 20170293685, hereafter Miller).

Regarding claim 1, Dahlgren discloses:  A system for optimizing a search query to retrieve a set of documents (Dahlgren [Abstract]), the system comprising: 
a client device configured to receive the search query and provide the set of documents (Dahlgren [0063; 0121] discloses: in response to a human language query. For example, query input from a user and providing the documents); 
a lexical database comprising a plurality of concepts, and conceptual synonyms of each of the plurality of concepts (Dahlgren [0145 and fig. 9B] discloses the lexicon database 9-32); 
a structured database communicably coupled to the lexical database (Dahlgren [fig. 9B discloses: concept index 9-28 and lexicon 9-21]), wherein the structured database is developed by: extracting a plurality of documents from existing data sources (Dahlgren [0121] discloses: retrieving text from a document database); 
analyzing each of the plurality of documents to determine at least one concept corresponding to each of the plurality of documents (Dahlgren [0163] discloses: identified the concepts in the document); and 
indexing each of the plurality of documents using the lexical database, wherein a given document is indexed based on determined the at least one concept corresponding to the given document, and determined conceptual synonyms of the determined at least one concept corresponding to the given document, stored in the lexical database,; (Dahlgren [0165] discloses the system uses indexing engine to develop indexes for each of a series of data sources making up a textual database such as document; [00191-0198] discloses: discloses: index processing and determine synonym for the concept index contents); and 
a server arrangement communicably coupled to the client device, the lexical database and the structured database (Dahlgren [fig. 9B] discloses: NLP processor coupled to the lexical database 9-32 and concept index 9-28 and [0059] discloses: user input to the computer system and communicating that user input to CPU 113), wherein the server arrangement is configured to: 
receive the search query, from the client device (Dahlgren [0121] discloses: in response to a human language query. For example, the user describes a topic, or question, in a human language (e.g., English));
 segment the search query into one or more query segments (Dahlgren [0129] discloses: the searchable query which breaks up the text or query into words, dates, names, places and sentences);
 analyze the one or more query segments to determine one or more concepts corresponding to the one or more query segments (Dahlgren [0129] discloses: The result of the reader is parsed to identify lexicalized phrases such as "bok choy" and "kick the bucket". The parsed words, phrases and sentences are then analyzed to retrieve word stems. Finally, the senses of the parsed words, sentences and word stems are processed to identify which of the multiple meanings of ambiguous stems were intended in the test or query);
Dahlgren didn’t disclose, but Tao disclose: wherein each of the plurality of concepts in the lexical database are tagged with a predefined class (Tao [0041] discloses: The thesaurus and ontology database 160 also has an ontology database that contains the information about concepts (i.e., objects and the categories to which they belong or classes defined in an object-oriented environment), their properties and their relationships};
determining, from the lexical database, conceptual synonyms of the determined at least one concept corresponding to each of the plurality of documents and (Tao [0087] discloses: To identify the synonyms, the matching engine 150 fetches the keywords belonging to the non-top-ranked selected services in the query from the keyword and relevant word database 130);
wherein indexing each of the plurality of documents refers to listing the plurality of documents stored in the structured database such that at least one concept and conceptual synonyms corresponding to each of the plurality of documents is listed along with the plurality of documents (Tao [0039; 0087] discloses: retrieves keywords and relevant words of services from the keyword and relevant word database 130, fetches synonyms and related words of keywords and relevant words from the thesaurus and ontology database (structure database include relevant words the synonyms) 160, compares the keywords and relevant words in the query and the ones in the services, and generates an updated version of a keyword list and a relevant word list);
 wherein analyzing the one or more query segments comprises filtering noise from the one or more query segments prior to determining one or more concepts corresponding to the one or more query segments, and wherein noise refers to a deviation in the one or more query segment such that the one or more concepts cannot be determined based on the one or more query segment, further wherein the deviation in the one or more query segment refers to the query segments not corresponding to the one or more concepts and/or misspelling of the one or more query segments (Tao [0083] discloses: the keyword and relevant word preprocessor 140 informs the matching engine 150 to ignore the wrongly spelt word or stop word);
identify, using the lexical database, conceptual synonyms of each of the one or more concepts corresponding to the one or more query segments (Tao [0035; 0072; 0086; 0087] discloses: identifying keyword synonyms 
retrieve the set of documents from the structured database based on the indexing of each of the plurality of documents and the determined one or more concepts corresponding to the one or more query segments and conceptual synonyms of each of the one or more concepts corresponding to the one or more query segments (Tao [0033; 0039; 0090; 0093] discloses: The information in the keyword and relevant word database 130 is retrieved or derived from the service information stored in the service registry 170).

Dahlgren and Tao are analogous art because they are in the same field of endeavor, searching system. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Dahlgren, to include the features of Tao, in order to accomplish more relevant results. The suggestion/motivation to combine is for provide keyword relevance indicators of the keywords in the query of each service in the category and relevant word relevance indicators of the one or more relevant words in the query for the services in the category (see abstract).
Dahlgren didn’t disclose, but Miller disclose: provide a summarized view of the one or more concepts corresponding to the one or more query segments on the client device, wherein the summarized view is a compressed view of the one or more concepts corresponding to the one or more query segments (Miller [0057; 0058] display the synonym list (as a summarized view of the concepts) for the query term “sports” such as the list of terms “football”, “basketball, “sports” appear together in the synonym list such that the search results…).
Dahlgren and Miller are analogous art because they are in the same field of endeavor, searching system. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Dahlgren, to include the features of Miller, in order to accomplish more relevant results. The suggestion/motivation to combine is for able to more easily determine whether the document is germane to the information the user seeks to obtain (see [0027]).

Regarding claim 4, Dahlgren as modified disclose: The system of claim 1, wherein analyzing the one or more query segments to determine one or more concepts corresponding thereto comprises identifying a predefined class associated with the one or more query segments (Tao [0041] discloses: the information about concepts (i.e., objects and the categories to which they belong or classes defined in an object-oriented environment), their properties and their relationships).

Regarding claim 6, Dahlgren as modified disclose:  A method of optimizing a search query to retrieve a set of documents, the method is implemented via a system comprising: 
a client device configured to receive the search query and provide the set of documents (Dahlgren [0063; 0121] discloses: in response to a human language query. For example, query input from a user and providing the documents);
 a lexical database comprising a plurality of concepts, and conceptual synonyms of each of the plurality of concepts (Dahlgren [0145 and fig. 9B] discloses the lexicon database 9-32); 
a structured database communicably coupled to the lexical database (Dahlgren [fig. 9B discloses: concept index 9-28 and lexicon 9-21]), wherein the structured database is developed by: extracting a plurality of documents from existing data sources (Dahlgren [0121] discloses: retrieving text from a document database);
 analyzing each of the plurality of documents to determine at least one concept corresponding to each of the plurality of documents (Dahlgren [0163] discloses: identified the concepts in the document); and
indexing each of the plurality of documents using the lexical database, wherein a given document is indexed based on determined the at least one concept corresponding to the given document, and determined conceptual synonyms of the determined at least one concept corresponding to the given document, stored in the lexical database, (Dahlgren [0165] discloses the system uses indexing engine to develop indexes for each of a series of data sources making up a textual database such as document; [00191-0198] discloses: discloses: index processing and determine synonym for the concept index contents); and
 a server arrangement communicably coupled to the client device, the lexical database and the structured database, (Dahlgren [fig. 9B] discloses: NLP processor coupled to the lexical database 9-32 and concept index 9-28 and [0059] discloses: user input to the computer system and communicating that user input to CPU 113), wherein the server arrangement is configured to: 
receive the search query, from the client device (Dahlgren [0121] discloses: in response to a human language query. For example, the user describes a topic, or question, in a human language (e.g., English)); 
segmenting the search query into one or more query segments (Dahlgren [0129] discloses: the searchable query which breaks up the text or query into words, dates, names, places and sentences); 
analyzing the one or more query segments to determine one or more concepts corresponding to the one or more query segments (Dahlgren [0129] discloses: The result of the reader is parsed to identify lexicalized phrases such as "bok choy" and "kick the bucket". The parsed words, phrases and sentences are then analyzed to retrieve word stems. Finally, the senses of the parsed words, sentences and word stems are processed to identify which of the multiple meanings of ambiguous stems were intended in the test or query); 
Dahlgren didn’t disclose, but Tao disclose: wherein each of the plurality of concepts in the lexical database are tagged with a predefined class (Tao [0041] discloses: The thesaurus and ontology database 160 also has an ontology database that contains the information about concepts (i.e., objects and the categories to which they belong or classes defined in an object-oriented environment), their properties and their relationships);
determining, from the lexical database, conceptual synonyms of the determined at least one concept corresponding to each of the plurality of documents and (Tao [0087] discloses: To identify the synonyms, the matching engine 150 fetches the keywords belonging to the non-top-ranked selected services in the query from the keyword and relevant word database 130);
wherein indexing each of the plurality of documents refers to listing the plurality of documents stored in the structured database such that at least one concept and conceptual synonyms corresponding to each of the plurality of documents is listed along with the plurality of documents (Tao [0039; 0087] discloses: retrieves keywords and relevant words of services from the keyword and relevant word database 130, fetches synonyms and related words of keywords and relevant words from the thesaurus and ontology database (structure database include relevant words the synonyms) 160, compares the keywords and relevant words in the query and the ones in the services, and generates an updated version of a keyword list and a relevant word list);
 wherein analyzing the one or more query segments comprises filtering noise from the one or more query segments prior to determining one or more concepts corresponding to the one or more query segments, and wherein noise refers to a deviation in the one or more query segment such that the one or more concepts cannot be determined based on the one or more query segment, further wherein the deviation in the one or more query segment refers to the query segments not corresponding to the one or more concepts and/or misspelling of the one or more query segments (Tao [0083] discloses: the keyword and relevant word preprocessor 140 informs the matching engine 150 to ignore the wrongly spelt word or stop word);
identify, using the lexical database, conceptual synonyms of each of the one or more concepts corresponding to the one or more query segments (Tao [0035; 0072; 0086; 0087] discloses: identifying keyword synonyms 
retrieve the set of documents from the structured database based on the indexing of each of the plurality of documents and the determined one or more concepts corresponding to the one or more query segments and conceptual synonyms of each of the one or more concepts corresponding to the one or more query segments (Tao [0033; 0039; 0090; 0093] discloses: The information in the keyword and relevant word database 130 is retrieved or derived from the service information stored in the service registry 170).
Dahlgren and Tao are analogous art because they are in the same field of endeavor, searching system. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Dahlgren, to include the features of Tao, in order to accomplish more relevant results. The suggestion/motivation to combine is for provide keyword relevance indicators of the keywords in the query of each service in the category and relevant word relevance indicators of the one or more relevant words in the query for the services in the category (see abstract).
Dahlgren didn’t disclose, but Miller disclose: provide a summarized view of the one or more concepts corresponding to the one or more query segments on the client device, wherein the summarized view is a compressed view of the one or more concepts corresponding to the one or more query segments (Miller [0057; 0058] display the synonym list (as a summarized view of the concepts) for the query term “sports” such as the list of terms “football”, “basketball, “sports” appear together in the synonym list such that the search results…).

Dahlgren and Miller are analogous art because they are in the same field of endeavor, searching system. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Dahlgren, to include the features of Miller, in order to accomplish more relevant results. The suggestion/motivation to combine is for able to more easily determine whether the document is germane to the information the user seeks to obtain (see [0027]).


Regarding claim 9, Dahlgren as modified disclose: The method of claim 6, wherein analyzing the one or more query segments to determine one or more concepts corresponding thereto comprises identifying a predefined class associated with the one or more query segments (Tao [0041] discloses: the information about concepts (i.e., objects and the categories to which they belong or classes defined in an object-oriented environment), their properties and their relationships).


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CINDY NGUYEN/Examiner, Art Unit 2161